DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 3, 2022 has been entered. 	 This Office Action is in response to Applicant's arguments filed on August 3, 2022. Claim(s) 20-23, 25-28, 32-34, and 36-46 are pending and examined herein.

Response to Arguments
	Applicant’s arguments with respect to the nonstatutory double patenting rejection of claims 20-23, 25-28, 32-34, and 36-46 as being unpatentable over claims 1-19 of US Patent 10,583,096 in view of Comi have been fully considered, but are not persuasive.
 	Applicant argues:
		Sole independent claim of the ‘096 is directed to co-administration of CBD with one or more anti-epileptic drugs (AEDs). In contrast, the sole independent claim of the instant application does not recite co-administration of an AED with CBD. Consequently, the claims of the instant application are directed to treating a different patient population. The rejection does not articulate a rational regarding why not requiring co-administration of an AED would have been obvious.

 	Examiner respectfully notes that the claims of the instant invention employ “comprising of” language. Such language does not exclude the presence of additional active agents in the composition. Furthermore, Examiner employed Kerkhoven rationale for the combination of the CBD substance with an AED with motivation provided by Comi. Comi teaches that in patients with Sturge-Weber syndrome the use of anticonvulsants is employed as a method of treatment. Both the instant claims and patented claims teach the same patient population. Said rejection is hereby maintained. 
	The maintained rejections are made in the Non-Final Office action below as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 20-23, 25-28, 32-34, and 36-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,583,096 in view of Comi. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to method of treating Sturge Weber syndrome in a subject, comprising administering to the subject a therapeutically effective amount of cannabidiol (CBD), wherein the CBD is a highly purified extract of cannabis which comprises at least 98% (w/w) CBD, and wherein the CBD is administered in combination with one or more concomitant anti-epileptic drugs (AEDs). The claims of the instant invention are drawn to a method of treating Sturge Weber syndrome in a subject, comprising administering to the subject a therapeutically effective amount of cannabidiol (CBD), wherein the CBD is a highly purified extract of cannabis which comprises at least 98 % (w/w) CBD. The claims of the instant invention do not teach an additional AED. 
Comi teaches that in patients with Sturge-Weber syndrome, brain involvement typically presents in infancy with seizures, strokes, and stroke-like episodes, and a range of neurologic impairments. Standard treatment includes laser therapy for the birthmark, control of glaucoma through eye drops or surgery, and the use of anticonvulsants (abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that a treatment regimen effective in treating Surge-Weber syndrome with cannabidiol and combined with an additional AED. The motivation, provided by Comi, teaches that standard treatments for Sturge-Weber syndrome include the administration of anticonvulsants. The examiner respectfully points out the following from MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
 	Based on the foregoing reasons, the instant claims are unpatentable. 	
Conclusion
Claims 20-23, 25-28, 32-34, 36-46 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627